The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 02/25/2021.
4.	Claims 1-2 and 4-20 are currently pending.
5.	Claims 10-12 and 16-20 have been withdrawn.
6.	Claim 1 has been amended.
7.	Claim 3 has been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Response to Arguments
9.	Applicant’s arguments, see Remarks, filed 02/17/2021, with respect to the rejection of claim(s) 1-2, 4-9, and 13-15 under 35 USC 103(a) have been fully considered but they are not persuasive.
	Applicant argues that applicant does not understand Buchberger as disclosing cooling channel 216 as having a cross-section area smaller than a cross-section area of cooling channel 214, let alone disclosing cooling channel 216 as having a cross-section area smaller than a cross-section area of cooling channel 214 and cooling channel 216 as having a length less than a length of cooling channel 214, as is required by Applicant’s claims. 
	In response, as noted by applicant on page 9 of the remarks, the height of the grooves of the inner 214 and outer 216 cooling channels may be different. Therefore, Buchberger broadly discloses an embodiment wherein the height of the grooves in 216 may be smaller than the height of the grooves in 214.  As such, “a cross-section area” of the groove portion of 216 would be smaller than “a cross-section area” of the groove portion of 214. Thereby meeting the limitations of the claim. It is noted that “a cross-section area” is not limited to the total cross-section area of the channels. Furthermore, even if the claims were so limited, decreasing the height of the grooves in 216 would make the total cross-sectional area of 216 less than that of 214. 
	Applicant argues that the drawn to the respective total lengths of the channels and the newly added limitations defining the direction of the lengths are not taught.
see fig 11).
"[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 1108 is clearly depicted to have a longer total length because such must cool the center portion of the chuck and such is a suitable geometric configuration for doing so [0059]. Moreover, it is obvious to optimize the relative lengths of the channels because one would use a greater length in regions where the base gets hotter in order to maintain uniform temperature [Matyushkin – 0045].

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (US 20040061449) in view of Holland et al. (US 20070139856), Nguyen et al. (US 20040212947), and Buchberger et al. (US 2009/0097184) with substantiating evidence provided by Matyushkin et al (US 2007/0258186).
Regarding claim 1, Arai teaches a base (electrode block 1, [0042]) for a chuck assembly (electrostatic chuck S, [0042]) upon which a workpiece is to be disposed during a plasma processing operation, the base comprising:  A first surface (Examiner interprets a first surface as the top surface where the wafer W is placed, see Fig. 9).  A second surface opposite the first surface, the second surface having a plane (Examiner interprets the second surface as the bottom surface as shown in Fig. 14). A first fluid channel (pipe 17, [0092-0093]) recessed into a first portion of the base (examiner interprets first portion as the inner portion, consisting in the inner region as shown in Fig. 14), the first fluid channel (pipe 17, [0092-0093]) having a first cross-section area in a plane (cross sectional area depicted (x/y-direction)) orthogonal to the recessed plane of the second surface (plane in the z-direction), and the first fluid channel (pipe, 17) having a first total length (length A in the Z-direction of 17), wherein the first fluid channel (pipe 17, [0092-0093]) is in an inner portion of the base. A second fluid channel 

    PNG
    media_image1.png
    195
    597
    media_image1.png
    Greyscale

Arai teaches a first and second cap sealing the first and second fluid channels (Examiner interprets the recessed part of the 17 and 18 as the channels and the protruding part as the cap covering the channels).
Arai however does not explicitly teach the second total length less than the first total length; and the caps are co-planar with the recessed plane of the second surface, and wherein each of the first and second caps has a portion welded to a recessed lip along an outer perimeter of the corresponding first fluid channel or second fluid channel.
see fig 11); and fluid channels being recessed into a portion of the base from the plane of the second surface.  The channels 706 are recessed into a portion of the base as shown in Fig. 7 and 9.  Holland further teaches the first and second caps (cap 708, [0052]) are recessed from the plane of the back surface, each having a first side and a second side opposite the first side, wherein the first side of each of the caps faces the corresponding first fluid channel or second fluid channel 706 to form first and second fluid conduits having separate inlets and outlets (inlet 714 and outlet 716, [0052]), and wherein the second side of each of the caps is recessed from the plane of the second surface of the base, wherein the second side of each of the caps is substantially co-planar with the plane in the second surface, and wherein each of the first and second caps has a portion welded to a recessed lip along an outer perimeter of the corresponding first or second fluid channels (regarding this limitation the examiner notes Holland teaches it, see labeled figure below, additionally [0052] of Holland teaches the cap 708 is continuously welded to the base to prevent leakage of the fluid flowing in the conduit under vacuum conditions).

    PNG
    media_image2.png
    600
    665
    media_image2.png
    Greyscale

Arai and Holland are in the same field of endeavor of substrate support apparatuses.  It would have been obvious to one skilled in the art at the time of the invention to modify the first total length to be less than the second total length of the fluid channels because such is a suitable geometric configuration [Holland – 0059] and/or because one would use a greater length in regions where the base gets hotter in order to maintain uniform temperature [Matyushkin – 0045]. Furthermore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Arai by substituting the pipes with the channels and caps of Holland to result in a coplanar seal and for sealing the fluid channel via welding in a leak-tight method to provide a support assembly in which the temperature profile can be easily controlled, see Holland [0052-0053].
Nguyen further teaches a cap 152 with a portion welded onto a recessed lip portion that sits in the recessed trench 146 with an attachment face 148, and the fluid MPEP 2144.04 (V)(C) of the existing cap of Nguyen would fulfil the two cap requirement.  Additionally, one would modify the cap of Holland with the cap of Nguyen to result in the structural limitations required by the claim. 

    PNG
    media_image3.png
    706
    365
    media_image3.png
    Greyscale

Furthermore it would have been obvious to combine modified Arai with the caps of Holland are done to allow for a large substantially continuously uninterrupted volume of the reservoir across the support provides better and more uniform heat transfer rates across the substrate 120. This improves the ability of the support to tolerate rapid or 
Arai modified by Holland and Nguyen does not specifically disclose the second fluid channel having a second cross-section area in the plane, the second cross-section area smaller than the first cross-section area in the plane. 
Buchberger teaches a second fluid channel (outer cooling channel, 216) having a second cross-section area in the plane (height of groove C may be different), the second cross-section area (height of groove C may be different) smaller than the first cross-section area (height of groove A) in the plane [fig 2 & 0024].
Modified Arai and Buchberger are analogous inventions in the field of substrate support apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the cross-section area of the second fluid channel to be smaller than the cross-section area of the first fluid channel to permit the cooling fluid to reach closer to the substrate and hence may provide better heat transfer between the base and substrate at the central portion to achieve the desired cooling profile [Buchberger – 0024] thereby compensating for temperature gradients across a substrate surface resulting in better product yield [Buchberger - abstract and 0016].
Regarding claim 2, Arai does not explicitly teach the cap comprises a sheet material. 
Holland teaches wherein each cap comprises a closed polygon of sheet material having a perimeter following the path of the corresponding fluid channel (A cap is 
Arai and Holland are in the same field of endeavor of substrate support apparatuses.  It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Arai by substituting the pipes with the channels and caps of Holland to result in a coplanar seal and for sealing the fluid channel.
Regarding claim 4, Arai does not explicitly teach the cap welded to the base.
Holland teaches further comprising a weld joining the caps to the base (A cap is continuously welded to the base, see Holland [0054]).
Arai and Holland are in the same field of endeavor of substrate support apparatuses.  It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Arai by substituting the pipes with the channels and caps of Holland to result in a coplanar seal and for sealing the fluid channel.
13.	Claims 5-9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (US 20040061449) in view of Holland et al. (US 20070139856), Nguyen et al. (US 20040212947), and Buchberger et al. (US 2009/0097184) as applied to claims 1-2 and 4 above, and further in view of Mahadeswaraswamy et al. (US 20110303641).
The limitations of claim 1-2 and 4 have been set forth above.
Regarding claim 5, Arai teaches wherein the first portion of the base is an inner portion extending outward from a center of the base to a first radial distance (examiner interprets first portion as the inner portion, consisting of the region where 17 is as shown in Fig. 14), wherein the second portion of the base is an outer portion 
Modified Arai does not explicitly teach wherein the first fluid channel spans a first azimuth angle less than 180°.
Maha teaches in Fig. 1A wherein the first fluid channel (channel 113A, 113B) spans a first azimuth angle less than 180°, see Maha paragraph [0031-0033] [0038].  Examiner interprets it to be less than 180° because the orientation of the channels have a substantial physical distance from each other and neither complete a half-circle which would be 180 degrees.
Modified Arai and Maha are analogous arts to controlling temperature in processing chambers. It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Modified Arai to include the invention of Maha because when the temperature is not uniform on the working surface it affects the end product, therefore the combination results in advantageous chamber components that result in better temperature controlled zones, which result in uniformity of the surface temperature, further leading in better product yield (see Maha [0029]).
Regarding claim 6, Modified Arai does not explicitly teach wherein the second fluid channel spans a second azimuth angle that is approximately equal to first azimuth angle.
Maha teaches in Fig. 1A where the second fluid channel (interpreted as 107A and 107B) span a second azimuth angle that is approximately equal to the first azimuth angle (first azimuth angle is taught as the angle of channels 113A, 113B, and in Fig. 1A 
Modified Arai and Maha are analogous arts to controlling temperature in processing chambers. It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Modified Arai with Maha to result in an advantageous chamber components that result in a temperature controlled zone, resulting in uniformity of the surface temperature (see Maha [0029]).
Regarding claim 7, Modified Arai does not explicitly teach wherein the second azimuth angle is offset from the first azimuth angle.
Maha teaches in Fig. 1A where the second angle is offset form the first angle whether its 107A or 107B being offset from 113B or 113A in any particular order.
Modified Arai and Maha are analogous arts to controlling temperature in processing chambers. It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Modified Arai with Maha to result in an advantageous chamber components that result in a temperature controlled zone, resulting in uniformity of the surface temperature (see Maha [0029]).
Regarding claim 8, Arai teaches a thermal break as slit 13 for suppressing heat transfer ([0043-0044].
Holland also teaches comprising a thermal break (insert 1110) forming an annulus disposed a third radial distance between the first and second radial distances to encircle the inner portion (see Holland, Fig. 11, [0059]).
Arai and Holland are in the same field of endeavor of substrate support apparatuses.  It would have been obvious at the time of the invention to one of ordinary 
Regarding claim 9, Arai teaches the thermal break is discontinuous due to bolts 6 ([0044]).
Holland also teaches the thermal break is discontinuous along an azimuthal distance or angle of the base with adjacent thermal break segments separated by bulk material of the base, the break is evidently shown in Fig. 11 and is broken for the lift pin holes (see Fig. 11, [0059]).
Arai and Holland are in the same field of endeavor of substrate support apparatuses.  It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Arai by substituting the pipes with the channels and caps of Holland to result in a coplanar seal and for sealing the fluid channel via welding in a leak-tight method to provide a support assembly in which the temperature profile can be easily controlled, see Holland [0052-0053].
Regarding claim 13, Arai teaches wherein the first portion of the base is an inner portion extending outward from a center of the base to a first radial distance (examiner interprets first portion as the inner portion, consisting of the region where 17 is as shown in Fig. 14), wherein the second portion of the base is an outer portion extending outward from a second radial distance to an outer edge of the base (examiner interprets second portion as the outer portion, consisting of the region where 18 is as shown in Fig. 14).

Maha additionally teaches a plurality of inner fluid channels 113A and 113B extending outward from a center of the base to a first radial distance.  Maha also teaches the second fluid channel is one of a plurality of outer fluid channels 107A and 107B, each outer channel extending outward from the second radial distance to the outer edge of the base (as shown in Fig. 1.  Maha does not specifically disclose this circular arrangement being broken into approximately 120° sections.
Buchberger teaches an outer channel extending outward from the second radial distance to the outer edge of the base and spanning an azimuth angle of approximately 120°.  Buchberger teaches in Fig. 3 the outer cooling channel 304 has lift pin openings 306 causing each channel to be approximately 120° (see Buchberger Fig. 3 [0027]).  
Modified Arai and Buchberger are analogous arts to chuck assemblies.  It would have been obvious at the time of the invention to one of ordinary skill in the art to modify  the invention of Modified Arai to include the invention of Buchberger because when the temperature of the substrate is not uniform, features may not be uniformly etched into the various layers of the structure disposed above the substrate, therefore a dual zone electrostatic chuck assembly may compensate for temperature gradients across a substrate surface, resulting in better product yield (see Buchberger abstract and [0016]).
14.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai in view of Holland, Nguyen, Buchberger, and Maha as applied to claims 5-9 and 13 above, and further in view of Umotoy et al. (US 6079356) and Dawson et al. (US 20040187787).
The limitations of claims 5-9 and 13 have been set forth above.
Regarding claim 14, Arai teaches inlets and outlets as 11A, 12A, and 11B, 12B respectively.  Holland teaches wherein an inlet of the first fluid channel is radially adjacent to both an outlet and the outlet of the second fluid channel (examiner notes the invention of Holland is on a circular plane and anywhere on there could an inlet or outlet be interpreted as radially adjacent, however Holland does not explicitly teach the locations of the inlet and outlets.
Maha also teaches wherein an inlet of the first fluid channel is radial adjacent to an both an outlet of the first fluid channel and an outlet of the second fluid channel (examiner interprets the inlet and outlet in Fig. 1A as the entry points fluid 1 in, and fluid 1 out, examiner notes the channels 112A and 114A need inlet or outlet and an inlet or outlet is considered to be any entry point, therefore, as shown in Fig. 1A, the inlet of the first fluid channel is radially adjacent to both the outlet of the first fluid channel and an outlet of the second fluid channel, interpreted to be as 132A.  Maha does not explicitly teach the location of the outlet of the first fluid channel or the outlet of the second fluid channel.
Regarding the outlet of the first fluid channel, disposed at a smaller radial distance from the base center than is the inlet of the first fluid channel (Umotoy teaches in Fig. 10, where the outlet interpreted as 50 connected to the water channel 166, is disposed at a smaller radial distance from the base center, interpreted as 32, than the inlet 48 connected to the water channel 164, see col. 9 lines 53-65.
Modified Arai and Umotoy are analogous arts to semiconductor apparatus relating to temperature control.  It would have been obvious at the time of the invention 
Regarding an outlet of the second fluid channel disposed at a greater radial distance from the base center than is the inlet of the first fluid channel (Dawson teaches in Fig. 3, an outlet interpreted as 114 by the examiner, is disposed at a greater radial distance from the base center than is the inlet of the first fluid channel interpreted as 132)
Modified Arai and Dawson are analogous arts to temperature controlled semiconductor apparatus.  It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of modified Arai with the invention of Dawson to result in a system that has enhanced control of the wafer temperature using the substrate support, resulting in a better product yield (see Dawson [0023]).
15.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai in view of Holland, Nguyen, and Buchberger as applied to claims 1-2 and 4 above, and further in view of Shamouilian et al. (US 6151203).
The limitations of claims 1-2, and 4 have been set forth above.
Regarding claim 15, Modified Arai does not explicitly teach an electrically conductive multi-contact RF fitting embedded in the base material at a center of the base, the multi-contact RF fitting forming an outer annulus surrounding a conductive inner socket to receive a DC potential input to an electrostatic chuck disposed on the base.

Modified Arai and Shamouilian are analogous arts to electrostatic chucks.  It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of modified Arai to provide a connector for connecting RF biasing power and DC chucking voltage to the electrode because it provides thermal impedance that assists in reducing the temperature and resulting in better output of the product (see col. 3 lines 9-20).

Conclusion 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718